DETAILED ACTION
 
Acknowledgements
This action is in response to Applicant’s filing on Dec. 21, 2020, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. Applicant is invited to interview this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Dec. 21, 2020, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Aug. 21, 2020, also filed Dec. 21, 2020, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: 
Claims 1–23 were previously pending in the Non-Final Office Action. 
Claims 1, 4–23 are now pending and have been entered and examined with Claims 1 and 23 in independent form.
Claims 1, 4, and 23 are presently amended. Claims 2 and 3 are presently cancelled. No Claims are added are added.






Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 20, 2018, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(b) has been reviewed and has overcome some of the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed Aug. 21, 2020, [“Non-Final Office Action”]. The rejection of Claims 1, 6–22 under § 112(b) is withdrawn. The rejection of Claim 23 under §§ 112(a), (b) is  maintained as explained below.

Response to Arguments
 
§ 112 Arguments
Applicant argues that Applicant’s Specification “limits the scope of clam [sic] 23 to the described parameters.” Applicant’s Reply at *12. Examiner respectfully disagrees. The Claim 23 recites “selecting the options according to a parameter related to the option and/or a parameter related to the underlying security.” Applicant’s Specification explains (emphasis added):
… options are preferably selected according to one of a plurality of parameters, included but not limiting to a parameter related to the option or a parameter related to the underlying security. Non-limiting examples of parameters related to the options include the expiration date for the option, whether the option is a call option or a put option, the type of call option, estimated risk of the option, estimated liquidity of the option and estimated volatility of the option. Non-limiting examples of parameters related to the underlying securities include estimated risk of the underlying security, estimated liquidity of the underlying security and estimated volatility of the underlying security.

Spec., ¶ [0006]. For Applicant to be their own lexicographer, “the patentee's lexicography must, of course, appear ‘with reasonable clarity, deliberateness, and precision’ before it Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1249 (Fed. Cir. 1998) (quoting In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994)) (emphasis added); MPEP § 2111.01(IV)(A). Thus, as here, Applicant has not acted as their own lexicographer in limiting “selecting the options according to a parameter related to the option and/or a parameter related to the underlying security” because the method of selecting the options could be almost anything, lacking the required precision. Accordingly, the rejection of Claim 23 under § 112 (b) in the Non-Final Office Action is maintained. 
	In addressing the rejection of Claim 23 under § 112(a), argues that “sufficient antecedent basis” exists in amended Claim 1 and thus, withdraw of the rejection of Claim 23 under § 112(a) should be made. Applicant appears to misapprehend the rejection under § 112(a). As explained in the § 112(b) discussion above, the amended claims recite that selecting options according to a parameter could be almost anything, which lacks support in Applicant’s Specification such that it is not clear if Applicant has possession of selecting every option according to the parameter related to the option and/or a parameter related to the underlying security. Accordingly, the rejection of Claim 23 under § 112 (a) in the Non-Final Office Action is maintained.
§ 101 Arguments
Applicant’s Reply to the 35 U.S.C. §101 rejection set forth in the Non-Final Office Action has been fully considered but is not persuasive for the reasons stated here and in the § 101 rejection below.
Applicant argues the amended claims impose a meaningful limit on the use of the judicial exception and thus, the exception is integrated into a practical application. Applicant’s Reply at *8. Specifically, Applicant argues “the combination of features of independent claim 1 related to the user computational device, the server in communication with the user computational device, the market interface operated by the server, and the display of the user computational device meaningfully limit the alleged exception and provide a practical application.” Applicant’s Reply at 8–9. Applicant’s argument has been considered but is nevertheless moot. Applicant argues the amended claims and thus, Applicant’s argument does not apply to the § 101 rejection below. On the merits, the claimed computer hardware is used as a tool to permit “optimization of a portfolio of investment components” based on user preferences in the same manner as a financial planner or analyst would perform by hand. MPEP §§ 2105.05(f), 2106.04(a)(2)(III). Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept or practical application. Regarding the ordered combination argument, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0061] (“many alternative, modifications, and variants” permitted.). 
Applicant argues in the alternative that if the additional elements are not integrated into a practical application in Step 2A, Prong Two, the additional elements provide an inventive concept and amount to significantly more at Step 2B. Applicant’s Rely at *9. Applicant’s argument is not persuasive. Additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept. Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” [“WURC activities”] unless an additional element(s) were found to be insignificant extra-solution activity in Step 2A, Prong Two. MPEP 2106.05(d)(I). Here, the additional elements are not considered WURC activities and further analysis under Step 2B is not required. Applicant’s Reply at *9–10.
§ 103 Arguments
Applicant argues the art of record Jackson in the cited portions “does not teach any user device for providing information regarding one or more parameters, which parameters are to be used to select a plurality of options to optimize a portfolio. In Jackson, the Black-Scholes formula has been mentioned for the purpose of determining the value of options, and not with respect to any parameters that form a basis for selection of a plurality of options, for instance, from a wide universe of options, and much less, a user device comprising a user interface for providing information regarding such parameters.” Applicant’s Reply at *14. Applicant’s argument has been considered but is not persuasive. Jackson teaches what is claimed, “a user computational device comprising a user interface for providing information regarding one or more parameters, the one or more parameters being related to the plurality of options and/or the plurality of underlying securities.” 
First, Examiner interprets the underlined portion of the claimed limitation as intended use because it describes a purpose or function of the thing being claimed, which is “a user computational device comprising a user interface.” Furthermore, the general principle is that machine (system) claim should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. MPEP § 2103(I)(C). However, should a reviewing court disagree, Jackson discloses what is claimed, which is a Black-Sholes model with “several [input] parameters that affect the value of an option.” ¶ [0037]. Displaying the value (strike price) and expiration of an option is “providing information regarding one or more parameters (strike price). ¶ [0085] (Table displaying IBM Calls, Puts, Expiration, and Strike Prices). The strike price and expiration are related to a plurality of options and/or the plurality of underlying securities (options by their nature are related to their underlying security). See also Jackson, ¶ [0051], where a user selects “customizable contract terms.”
Applicant argues that ”Jackson does not teach any display of a user device for displaying the results of portfolio optimization, i.e., a result of optimizing the portfolio by selection of options according to the parameters.” Applicant’s Reply at *14–5. Applicant’s argument has been considered but is not persuasive. Jackson teaches what is claimed, “a user computational device comprising a user interface … , and display for displaying a result of the portfolio optimization.”
First, Examiner interprets the underlined portion of the claimed limitation as intended use because it describes a purpose or function of the thing being claimed, which is “a user computational device comprising a user interface … and display.” Furthermore, the general principle is that machine (system) claim should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. MPEP § 2103(I)(C). However, should a reviewing court disagree, Jackson discloses what is claimed, which is the value (strike price) and expiration of a plurality of options. ¶ [0085] (Table displaying IBM Calls, Puts, Expiration, and Strike Prices). The display of a plurality of option strike prices and expiration is optimized to those contracts that are available. Jackson describes “FLEX options” where the user selects customizable contract terms. ¶ [0051]. The customizable options are contract type, expiration data, exercise style, exercise price, and contract size. Id. Jackson further explains that when a user “selects a new custom contract, a Request for Quote (RFQ) is entered into the system and market makers will respond with a quote for that contract.” While not explicitly disclosed, Jackson reasonable teaches or suggests a display is necessary to permit the user to select customized FLEX contract parameters to their liking and for market makers to respond to the RFQ.
Applicant points to an inconsistency in the Non-Final Office Action where in one location Examiner indicates “Jackson does not teach: selected according to a parameter related to the option and/or a parameter related to the underlying security” and then in the rejection under § 103, Examiner relies on Jackson for the same limitation. Applicant’s Reply at *15.  Obviously, the statement that “Jackson does not teach: selected according to a parameter related to the option and/or a parameter related to the underlying security” is a scrivener’s error that does not materially alter the relied upon citations to Jackson teaching same.  Examiner corrects this misstatement below and thanks Applicant for bringing it to his attention.
Applicant argues that Jackson does not teach “a server in communication with the user computational device, said server comprising an optimizer for optimizing selection of the options according to said parameter” because the cited server “merely provides quotations and historical data to traders.” Applicant’s Reply at *15–6. Applicant further argues “Jackson also fails to teach or suggest ‘to build an optimized portfolio of options and underlying securities” as Jackson does not teach that the server optimizes selection of options according to a parameter provided via a user computational device. Applicant’s argument has been considered but is not persuasive. As explained above, the server optimizes a FLEX contract according to a user’s wishes. Jackson, ¶ [0051].
Applicant argues Jackson does not disclose “a market interface” because “the API of Jackson is not in connection with at least one exchange.” Applicant’s Reply at *16 (citing Jackson at ¶ [0008] and other paragraphs). Applicant’s argument has been considered but is not persuasive. The cited paragraph of Jackson is background information that is not applicable to the invention of Jackson. ¶ [0180] (“The marketplace 401 provides an application programming interface (API) 409 to market participants 410.”). The other cited paragraphs refer to different embodiments. Even if Jackson does not disclose a market interface, arguendo, secondary reference Rodgers discloses a market interface. Rodgers, Fig. 20. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23: Claim 23 recites “selecting the options according to a parameter related to the option and/or a parameter related to the underlying security,” which is prohibited new matter. MPEP 2163.06; 35 U.S.C. § 132; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). As explained above in Applicant’s Argument concerning § 112 Rejections, the claim language in view of Applicant’s Specification conceivably encompasses unlimited possibilities of “selecting the options according to a parameter related to the option and/or a parameter related to the underlying security” such that it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23: Claim 23 recites “selecting the options according to a parameter related to the option and/or a parameter related to the underlying security,” rendering Claim 23 indefinite for failing to particularly point out and distinctively claim the subject matter. Claim 23 is indefinite for failing to specify any particular manner of selection and failing to limit what is selected. This reads on selection of any number of any type of options that are in any way "related to a plurality of securities".

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1 and 4–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis

Step 1: Claims 1 and 4–23 are directed to a statutory category. Claims 1 and 4–33 recite “a system” and are therefore, directed to the statutory category of “a machine.” Claim 23 recites a “a method” and is therefore, directed to the statutory category of “a process.”
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations with underline that represent the abstract idea exception, bold limitations indicating computer components, and letters for clarity in describing the limitations:
 
1. A system for portfolio optimization through optimized selection of a plurality of options related to a plurality of underlying securities, the system comprising: 

[A] a user computational device, comprising a user interface for providing information regarding one or more parameters, the one or more parameters being related to the plurality of options and/or the plurality of underlying securities, and a display for displaying a result of the portfolio optimization; 

[B] a server in communication with the user computational device, said server comprising an optimizer for optimizing selection of the options according to a parameter of the one or more parameters related to the options and/or the underlying securities to build an optimized portfolio of options and underlying securities; and 

[C] a market interface, operated by said server, for purchasing the selected options for building said optimized portfolio, wherein said market interface is in connection with at least one exchange for purchasing the selected options.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “a system for portfolio optimization through optimized selection of a plurality of options related to a plurality of underlying securities,” which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). As the abstract idea exception of sales activities is recited is recited in the preamble, the abstract idea exception is recited in each and every limitation of Rep. Claim 1, Limitations A–C, except hardware/software components identified by bold supra.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: a user computational device, comprising a user interface and a display; a server comprising an optimizer and market interface; and at least one exchange.
Regarding the a user computational device, comprising a user interface and a display; a server comprising an optimizer and market interface; and at least one exchange [“generic hardware/software components”], Applicant’s Specification does not otherwise describe them except using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “user computational device, comprising a user interface and a display”; “a server comprising an optimizer and market interface”; and “at least one exchange.” E.g., Spec. ¶¶ [0018] (generic computing device, generic server), [0033] (generic display), [0032] (generic user interface described as generic software), [0037]–[0041] (generic optimizer, which is interpreted as generic software), [0057] (generic market interface, generic exchange). Limitations A–C describes the generic hardware/software components performing the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Limitations A–C also invoke generic hardware/software components in its ordinary capacity to receive, store, or transmit data. MPEP 2106.05(f)(2). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 23 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 23 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0061] (“many alternative, modifications, and variants” permitted.).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 4 and 6–22 all recite “wherein” clauses that further limit the abstract idea. 
Dependent Claim 5 recites “a database” for storing information of a particular type, which merely invokes a computer in its ordinary capacity to store data. MPEP § 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP § 2106.05(f).
Conclusion

Claims 1 and 4–23 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4–23 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. Pat. Pub. No. 2011/0087586) [“Jackson”] in view of Dembo (U.S. Pat. No. 5,148,365) [“Dembo”]

Regarding Claim 1, Jackson discloses
A system for portfolio optimization through optimized selection of a plurality of options related to a plurality of underlying securities, the system comprising: 
(See at least ¶ [0056], where many option positions are described that may be purchased by the trader to customize (optimize) his option portfolio depending on a trader’s perception of the market, the underlying security, and option prices. See also ¶ [0051] where FLEX options permit the trader to customize option contract parameters to optimize their portfolio to maximize profit. ¶ [0087] (where the OTC market permits traders to customize option contract parameters to optimize their portfolio and maximize profit)).
a user computational device, comprising a user interface for providing information regarding one or more parameters, the one or more parameters being related to the plurality of options and/or the plurality of underlying securities, and a display for displaying a result of the portfolio optimization; 
(Examiner interprets the two italicized portions of this limitation as intended use because it describes a purpose or function of the thing being claimed, which is “a user computation device, comprising a user interface … and a display,” respectively. Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. MPEP § 2103 I C. However, should a reviewing court disagree, Jackson discloses said limitation. 
The limitation “and/or” is interpreted as “and.” See at least ¶¶ [0119]–[0142] under the heading “Pricing Floating Options Standardized by Relative Time and Price” where several input parameters to the Black-Sholes model are selected, the input parameters affecting the value of an displayed option. The Black-Sholes model and other pricing strategies are used to display options and option parameters (strike price and exercise date) available to market participants. ¶ [0096] (Table of displayed IBM calls using the method of Jackson); ¶ [0051] (where a trader customizes FLEX option contract parameters to create an option contract for trading); ¶ [0087] (where the trader customizes OTC option contract parameters to create an option contract for trading). The option contract parameters are provided to the market and displayed for market participants to buy/sell, such as the list of available options for IBM when IBM is trading at $90/share. ¶¶ [0085] (Table displaying IBM Calls, Puts, Expiration, and Strike Prices), [0180] (“The implied underlying price calculation [using Black-Sholes] results in an implied underlying price that varies over time and creates a stream of implied underlying prices 408 which are provided to market participants 410.”) A computer having an application programming interface (API) is used to display option prices. ¶ [0180]. The strike price and expiration are related to a plurality of options and/or the plurality of underlying securities (options by their nature are related to their underlying security).)
a server in communication with the user computational device, said server comprising an optimizer for optimizing selection of the options according to a parameter of the one or more parameters related to the options and/or the underlying securities to build an optimized portfolio of options and underlying securities; and 
(Examiner interprets the italicized portion of this limitation as intended use because it describes a purpose or function of the thing being claimed, which is a “server comprising an optimizer.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. MPEP § 2103 I C. However, should a reviewing court disagree, Jackson discloses said limitation. 
The limitation “and/or” is interpreted as “and.” Examiner interprets “optimizer” as software that performs, in the alternative theory that the italicized limitation is given patentable weight, the claimed function of “optimizing selection of the options according to a parameter of the one or more parameters related to the options and/or the underlying securities to build an optimized portfolio of options and underlying securities.” Applicant has not acted as own lexicographer in defining “optimizer” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). Thus, its ordinary and customary meaning is used. E.g., Spec., ¶ [0037].  The limitation “and/or” is interpreted as “and.”
See at least ¶ [0051], where a trader selects parameters to customize an option contract to their liking. When customization is compete, an “RFQ is entered into the system and market makers will respond with a quote for the contract” and traded when there is open interest. Id. While not explicitly disclosed in the paragraph, a server in communication with a computation device is reasonably suggested because the trader performs customization on a computational device which is in communication with a market maker so that a quote for customized contract may be provided and further traded when there is open interest. “Market” is an exchange. ¶ [0083]. Trading is performed between parties facilitated by a centralized server. ¶ [0179]. Optimization is the ordering and display of option contracts “using time durations and floating strikes specified with fixed dollar amounts,” which are parameters of option contracts. ¶ [0096].
a market interface, operated by said server, for purchasing the selected options for building said optimized portfolio, wherein said market interface is in connection with at least one exchange for purchasing the selected options. 
(Examiner interprets the italicized portion of this limitation as intended use because it describes a purpose or function of the thing being claimed, which is a “a market interface, operated by said server.” Furthermore, the general principle is that machine or apparatus claims should cover what a device is, and not what it does. Accordingly, statements of intended use fail to distinguish over the prior art. MPEP § 2103 I C. However, should a reviewing court disagree, Jackson discloses said limitation. 
	Examiner interprets “market interface” as a connection to an exchange. Spec., ¶ [0057]. Examiner further interprets “exchange” as a place where traders buy/sell securities, using its ordinary and customary meaning. MPEP § 2111.01(IV). 
See at least ¶ [0051], where a trader selects parameters to customize (optimize) an option contract to their liking. When customization is compete, an “RFQ is entered into the system and market makers will respond with a quote for the contract” and traded when there is open interest. Id. While not explicitly disclosed in the paragraph, a server in communication with a computation device is reasonably suggested because the trader performs customization on a computational device which is in communication with a market maker so that a quote for customized contract may be provided and further traded when there is open interest. “Market” is an exchange where traders buy/sell securities. ¶ [0083]. Trading is performed between parties facilitated by a centralized server. ¶ [0179].)

	Alternatively, should a reviewing court disagree Jackson discloses “optimizing selection of the options according to a parameter of the one or more parameters related to the options and/or the underlying securities to build an optimized portfolio of options and underlying securities,” Examiner provides Dembo.
Dembo discloses
optimizing selection of the options according to a parameter of the one or more parameters related to the options and/or the underlying securities to build an optimized portfolio of options and underlying securities
(The limitation “and/or” is interpreted as “and.” See at least Figs. 5a, 5b, 5c, & 5d, and associated text col. 9:49–62 and col. 8:49–54, 60–2, where the optimization method … is chosen … [and] [s]cenarios with respect to interest rates, volatility and asset prices can be specified by the user along with the associated probability values that the scenario will or is expected to occur (block 306). … Once this information is entered into the computer by the user, an asset portfolio is created using the replicating options (block 308).”
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have optimized the selection of options to build an optimized portfolio of options and underlying securities, according to a parameter related to the options and/or the underlying securities, as explained in Dembo, to the known invention of Jackson, with the motivation to “better portfolio performance” through the use of options. Dembo, Col. 1:50–55.

Regarding Claim 4, Jackson and Dembo disclose
The system of claim 1 and the market interface as explained above.
Jackson further discloses
wherein said market interface relates to a plurality of exchanges.  
(See at least ¶ [0020] where a plurality of exchanges are identified and a trader using them to trade. Fig. 4 and associated text ¶ [0180].)
Regarding Claim 5, Jackson and Dembo disclose
The system of claim 4 as explained above.
Jackson further discloses
further comprising a database for storing historical information regarding the underlying securities.  
(See at least Fig. 4, element 402, “historical database).

Regarding Claim 6, Jackson and Dembo disclose
The system of claim 1 and parameters related to the options as explained above.
Jackson further discloses
wherein parameters related to the options include one or more of the expiration date of the option, whether the option is a call option or a put option, 
(See at least ¶ [0051], where option parameters are “contract type (calls or puts), expiration date (with certain exceptions), exercise style (American or European), exercise price and contract size.” The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Jackson and Dembo disclose
The system of claim 1 and parameters related to the underlying securities as explained above.
Jackson further discloses
wherein parameters related to the underlying securities include one or more of 
(See at least ¶ [0120], where the volatility of the underlying stock price is used. The use of “one or more” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 8, Jackson and Dembo disclose
The system of claim 7 and said optimizer optimizes selection of the options as explained above.
Jackson/Dembo further disclose
wherein said optimizer optimizes selection of the options according to an overall desired level of risk for the portfolio.  
(Jackson, see at least ¶ [0105], where “the grouping of options of similar characteristics in order to concentrate trading and promote liquidity; but does not require the presence of a secondary market to close out open positions as practiced with prior art. A standardized option in the context of the system of the invention is any option that receives the benefit of, contributes to, or is traded on the basis of at least one of the following market characteristics: a) price competition, b) price discovery, or c) concentrated trading of options with similar characteristics.”
Dembo, see at least Col. 8:49–52, where the selection of options is optimized based on a user selection of volatility, which is a measure of risk.)

Regarding Claim 9, Jackson and Dembo disclose
The system of claim 8 and said optimizer optimizes selection of the options as explained above.
Jackson/Dembo further disclose
wherein said optimizer optimizes selection of the options according to an overall desired level of liquidity for the portfolio.
(Jackson, see at least ¶ [0105] as explained above it response to Claim 8.
Dembo, see at least col. 1:60–67, where the method of Dembo replicates long dated options traded OTC for more liquid exchange traded-options.” Col. 3:26–35 (advantages or replicating illiquid long dated options.).)

Regarding Claim 10, Jackson and Dembo disclose
The system of claim 9 and as explained above.
Jackson/Dembo further disclose
wherein the expiration date of the option is selected
(Jackson, see at least ¶ [0061], “short-term options [are] traded, enabling traders to take advantage of price movements in an underlying instrument … The described technology achieves this by utilizing a unique method of standardizing the qualities of an option contract. Instead of using standardized option contracts with fixed strike prices and fixed expiration dates, the described technology standardizes options based on relative times and relative prices. An implied underlying price is then derived from any available option prices that, in turn, can be used to replace prices in underlying assets generated by external institutions and methods. The described technology creates a self-contained option marketplace that can exist and operate independently of other markets”
Dembo, see at least Fig. 5b, which is discloses the optimally selected portfolio based on expiry). Col. 9:63–5 (selecting options with same expiry date).)

Regarding Claim 11, Jackson and Dembo disclose
The system of claim 10 and the expiration date of the option is selected as explained above.
Jackson/Dembo further disclose
wherein the expiration date of the option is selected from the group consisting of 
(Jackson, see at least ¶ [0085], Table, where IBM options are selectable from expiration dates on month in advance.
Dembo, see at least Fig. 5b, where the expiry date of “31-AUG” was selected, which is within one month in advance. The use of “selected from the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 12, Jackson and Dembo disclose
The system of claim 8 and said optimizer optimizes selection of the options as explained above.
Jackson/Dembo further disclose
wherein said optimizer optimizes selection of the options according to an overall desired level of volatility for the portfolio. 
(Jackson, see at least ¶ [0105], where “the grouping of options of similar characteristics in order to concentrate trading and promote liquidity; but does not require the presence of a secondary market to close out open positions as practiced with prior art. A standardized option in the context of the system of the invention is any option that receives the benefit of, contributes to, or is traded on the basis of at least one of the following market characteristics: a) price competition, b) price discovery, or c) concentrated trading of options with similar characteristics.”
Dembo, see at least Col. 8:49–52, where the selection of options is optimized based on a user selection of volatility.)

Regarding Claim 13, Jackson and Dembo disclose
The system of claim 12 and the volatility of the options as explained above.
Jackson/Dembo further disclose
wherein the volatility of the options is calculated according to the volatility of the underlying securities, according to historical volatility information for these securities.
(Jackson, see at least ¶ [0037], where the “model employs several parameters that can affect the value of an option, the most important of which are … the volatility of the underlying instrument's return.”  ¶ [0032] (“s=standard deviation of the underlying returns” in the Black-Sholes equation). Return is historical underlying price movements. 
Dembo, see at least Col. 8:49–52, where the selection of options is optimized based on a user selection of volatility of the underlying security)

Regarding Claim 14, Jackson and Dembo disclose
The system of claim 13 and the volatility is calculated as explained above.
Jackson/Dembo further disclose
wherein the volatility is calculated as the volatility surface for these securities.  
(Examiner interprets “volatility surface” as “implied volatility, which is an option volatility derived from the underlying security.” Spec., ¶ [0038]. Applicant has not acted as own lexicographer in defining “volatility surface” with the required clarity, deliberateness, and precision because in part, volatility surface is described in two locations outside the claims without any definition at all. MPEP § 2111.01(IV). Thus, its ordinary and customary meaning is used.
Jackson, see at least ¶ [0037], where the “model employs several parameters that can affect the value of an option, the most important of which are … volatility of the underlying instrument's return.”  ¶ [0032] (“s=standard deviation of the underlying returns” in the Black-Sholes equation).
Dembo, see at least Fig. 5b, column F, where implied volatility of the option is calculated.)

Regarding Claim 15, Jackson and Dembo disclose
The system of claim 12 and the implied volatility of the options as explained above.
Jackson/Dembo further disclose
wherein the implied volatility of the options is calculated according to option price information.  
This limitation is not substantially different than in Claim 14 as interpreted, and is rejected similarly. Jackson, see at least ¶ [0037]. Dembo, see at least Fig. 5b, column F.)

Regarding Claim 16, Jackson and Dembo disclose
The system of claim 15 and liquidity of the options as explained above.
Jackson/Dembo further disclose
wherein liquidity of the options is calculated according to the options themselves 
(Jackson, see at least ¶ [0082], where standardization increases liquidity of option contracts. Thus, liquidity is calculated according to the options themselves.
 	Dembo, see at least col. 1:60–7, where a lack of liquidity for long-dated OTC options is calculated using the options themselves. 
The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
	
Regarding Claim 17, Jackson and Dembo disclose
The system of claim 16 and liquidity of the underlying securities as explained above.
Jackson/Dembo further disclose
wherein liquidity of the underlying securities is calculated according to historic liquidity 
(Examiner interprets “historic liquidity as the bid/ask spread. 
Jackson, see at least ¶ [0012], where market makers publish the bid and offer spreads to provide liquidity.
 	Dembo, see at least Fig. 5b, where the bid-ask spread is displayed. 
The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 18, Jackson and Dembo disclose
The system of claim 17 and the optimizer selects the plurality of options as explained above.
Jackson/Dembo further disclose
wherein the optimizer selects the plurality of options from a universe of available options include at least risk and liquidity.  
(Jackson, see at least ¶ [0096] where the short-term option contracts are optimized using time durations and floating strike prices for IBM calls. Time is a measure of risk (cost of carry) and liquidity as explained above is reflected in the bid/ask spread. ¶ [0012].)
Dembo, see at least Figs. 5a, 5b, 5c, & 5d, and associated text col. 9:49–62 and col. 8:49–54, 60–2, where the optimization method … is chosen … [and] [s]cenarios with respect to interest rates, volatility (risk) and asset prices can be specified by the user along with the associated probability values that the scenario will or is expected to occur (block 306). … Once this information is entered into the computer by the user, an asset portfolio is created using the replicating options (block 308).” As explained above Fig. 5b discloses the bid/ask spread (liquidity).)

Regarding Claim 19, Jackson and Dembo disclose
The system of claim 18 as explained above.
Jackson/Dembo further disclose
wherein greater deference is given to one of risk 
(Jackson, see at least ¶ [0153], where “[t]he feedback mechanism … continually adjust[s] the implied underlying price in such a way as to minimize the difference between the price of the calls listed on the market and the price of the puts listed on the market,” which is parity and a measure of risk. 
Dembo, see at least Fig. 5b, col. F, where the implied volatility (risk) is used.
The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 20, Jackson and Dembo disclose
The system of claim 19 and optimization as explained above.
Jackson/Dembo further disclose
wherein optimization is performed according to 
(Jackson, see at least ¶ [0096] where the short-term option contracts are optimized using time durations and floating strike prices for IBM calls, which is a generic algorithm. ¶ [0152] (using algorithm), ¶ [0148) (using a computer and Black-Sholes algorithm)
Dembo, see at least col. 8:49–51, where the optimization method … is chosen from one of the equations 6 to 10, which is a generic algorithm.
The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 21, Jackson and Dembo disclose
The system of claim 1 and options as explained above.
Jackson further disclose
wherein the options are put options.  
(See at least ¶ [0145], Table displaying put options.)

Regarding Claim 22, Jackson and Dembo disclose
The system of claim 1 and options as explained above.
Jackson further disclose
wherein the options are covered call options.  
(See at least ¶ [0178], Table, “covered call options”)

	Regarding Claim 23, Jackson discloses
A method for portfolio optimization through optimized selection of a plurality of options related to a plurality of underlying securities, 
(See at least ¶ [0056], where many option positions are described that may be purchased by the trader to customize (optimize) his option portfolio depending on a trader’s perception of the market, the underlying security, and option prices. See also ¶ [0051] where FLEX options permit the trader to customize option contract parameters to optimize their portfolio to maximize profit. ¶ [0087] (where the OTC market permits traders to customize option contract parameters to optimize their portfolio and maximize profit)).
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Jackson and Dembo for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694